DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional application being filed 04/14/2020, as Application No. 63/009,708.

Election/Restrictions
In a telephone interview with applicant’s attorney Kevin Brey on 05/16/2022, examiner proposed a restriction requirement between the method claims 1-16 and the product claims 17-20. In response to the restriction requirement, applicant has elected product claims 17-20, without traverse. Therefore, the examiner will examine the product claims 17-20. The non-elected method claims 1-16 are withdrawn from examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Bray on 05/17/2022.
Independent claim 17 is amended to include the limitation of dependent claim 20. Accordingly, dependent claim 20 is canceled.
Furthermore, non-elected method claims 1-16 are cancelled.
See below.

Proposed Examiner’s Amendment for Application 17/217,027
1. (Cancelled) 

2. (Cancelled) 

3. (Cancelled) 

4. (Cancelled) 

5. (Cancelled) 

6. (Cancelled) 

7. (Cancelled) 

8. (Cancelled) 

9. (Cancelled) 

10. (Cancelled) 

11. (Cancelled) 

12. (Cancelled) 

13. (Cancelled) 

14. (Cancelled) 

15. (Cancelled) 

16. (Cancelled) 

17. (Currently Amended) A glass interposer comprising: a glass substrate comprising a first surface and a second surface as primary surfaces of the glass substrate, and a through-via extending through a thickness of the glass substrate from the first surface to the second surface, the through-via having a sidewall surface and a central axis; a metallic region disposed within the through-via about the central axis; and an oxide of a first metal covalently bonded to the sidewall surface of the through-via, the oxide of the first metal disposed between the sidewall surface and the metallic region, the metallic region comprising the first metal in elemental form and a second metal in elemental form, wherein the metallic region further comprises silver.

18. The glass interposer of claim 17, the first metal is one or more of tantalum, niobium, aluminum, manganese, rhenium, hafnium, chromium, zirconium, titanium, indium, tungsten, magnesium, molybdenum, nickel, and zinc; and the second metal is one or more of silver, palladium, and copper.

19. The glass interposer of claim 17, wherein the oxide of the first metal has an enthalpy of formation, the absolute value of which is greater than 325 kJ per mole; and an oxide of the second metal has an enthalpy of formation, the absolute value of which is less than 175 kJ per mole.

20. (Cancelled) 

Allowable Subject Matter
Claims 17-19 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 17, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 17 with the allowable feature being; A glass interposer comprising: a glass substrate comprising a first surface and a second surface as primary surfaces of the glass substrate, and a through-via extending through a thickness of the glass substrate from the first surface to the second surface, the through-via having a sidewall surface and a central axis; a metallic region disposed within the through-via about the central axis; and an oxide of a first metal covalently bonded to the sidewall surface of the through-via, the oxide of the first metal disposed between the sidewall surface and the metallic region, the metallic region comprising the first metal in elemental form and a second metal in elemental form, wherein the metallic region further comprises silver.
          Therefore, claim 17 and its dependent claims 18, 19 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847